
	
		I
		111th CONGRESS
		2d Session
		H. R. 5121
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Ms. Clarke (for
			 herself, Ms. Woolsey,
			 Mr. Ellison,
			 Mrs. Maloney,
			 Mr. Stark,
			 Ms. Chu, Mrs. Davis of California,
			 Ms. Watson,
			 Mr. Grijalva,
			 Ms. Kilpatrick of Michigan,
			 Ms. Baldwin,
			 Mrs. Capps,
			 Mr. Moore of Kansas,
			 Ms. Schakowsky,
			 Mr. Cohen,
			 Mr. Meek of Florida,
			 Ms. Lee of California, and
			 Ms. Slaughter) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To promote the sexual and reproductive health of
		  individuals and couples in developing countries, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Sexual and Reproductive Health
			 Act of 2010.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)The advancement of
			 sexual and reproductive health is necessary to meeting most of the eight United
			 Nations Millennium Development Goals (MDGs), the current international
			 development framework developed by 189 countries in 2000, including the United
			 States. Target 5B, which is found under MDG 5 on improving maternal health and
			 which requires achieving universal access to reproductive health by the year
			 2015, is an essential element in attaining MDGs related to eradicating poverty
			 (MDG 1), achieving universal education (MDG 2), promoting gender equality (MDG
			 3), reducing child mortality (MDG 4), improving maternal health (MDG 5),
			 combating HIV/AIDS (MDG 6), and ensuring environmental sustainability (MDG
			 7).
				(2)The report of the
			 United Nations Secretary-General to the 2009 Commission on Population and
			 Development … reaffirms that population, reproductive health and gender
			 issues are central to development and to the achievement of the Millennium
			 Development Goals..
				(3)Throughout much of
			 the world, the lack of access of women, particularly poor women, to basic
			 reproductive health services and information contributes to death and suffering
			 among women and their families, undermines women’s struggle for
			 self-determination, and vitiates the efforts of families to lift themselves out
			 of the poverty in which over a billion of the world’s people live. By allowing
			 individuals and couples to choose the number and timing of their children,
			 reproductive health care gives families and individuals greater control over
			 their economic resources.
				(4)Aspects of sexual
			 and reproductive health, including maternal mortality and morbidity,
			 reproductive cancers, and sexually transmitted infections (STIs), including
			 HIV, account for nearly 20 percent of the global burden of ill-health for women
			 and some 14 percent for men, according to the World Health Organization
			 (WHO).
				(5)Poor sexual and
			 reproductive health is the leading cause of death and disability among women of
			 child-bearing age.
				(6)School-based
			 education and family planning play an interrelated role in lifting the status
			 of women. Delaying sexual debut, along with contraceptive use among young women
			 already sexually active, lowers the likelihood that young women will leave
			 their schooling due to pregnancy, and education increases the chances that
			 young women will delay the age at which they marry and give birth.
				(7)Sexual and
			 reproductive health programs can empower women to make informed decisions and
			 better control their lives, and by engaging men and boys in taking
			 responsibility for the sexual and reproductive health of their partners, can
			 contribute to greater gender equality.
				(8)Access to sexual
			 and reproductive health services, including family planning, has a direct and
			 important impact on infant and child mortality. By allowing women to choose the
			 timing, number, and spacing of their pregnancies, high-risk births are averted,
			 and the children that are born have a greater chance of surviving to adulthood.
			 Four million newborns die in the first four weeks of life, which accounts for
			 43 percent of all deaths of children under the age of 5. By providing women
			 family planning services to space their births 3 years apart, rates for infant
			 and under-5 mortality would drop by 24 percent and 35 percent,
			 respectively.
				(9)Increasing access
			 to sexual and reproductive health could significantly decrease
			 pregnancy-related mortality and morbidity by reducing the number of pregnancies
			 that place women at increased risk of experiencing such complications.
				(10)An estimated
			 215,000,000 women in developing countries have an unmet need for effective,
			 modern contraceptives and would like to postpone childbearing, space births, or
			 want no more children but are not using a modern method of contraception.
			 Providing modern contraceptives to fill this unmet need would avert an
			 estimated 53,000,000 unintended pregnancies each year, thereby preventing
			 150,000 women from dying of pregnancy-related complications, 600,000 children
			 from losing their mothers, and 25,000,000 induced abortions.
				(11)Complications due
			 to pregnancy and childbirth are the leading cause of death among women ages 15
			 to 19. Each year, an estimated 550,000 women worldwide die from complications
			 related to pregnancy, childbirth, or unsafe abortion. Another 50,000,000 women
			 annually suffer long-term illness or permanent physical impairment from such
			 causes.
				(12)Unsafe abortion
			 accounts for 13 percent of maternal deaths worldwide. More than half of
			 abortions (55 percent) in the developing world are unsafe. Of the 19,000,000
			 unsafe abortions that take place each year, most occur in the developing world.
			 Around 70,000 women die and millions more suffer serious injuries from the
			 complications of unsafely performed abortions. Abortion rates are similar in
			 countries whether abortion is illegal or legal. However, death and injury from
			 unsafe abortion is greatly reduced where abortion is legal for a broad range of
			 indications and where safe abortion is accessible.
				(13)Meeting the need
			 for family planning services and pregnancy-related care, by doubling the
			 current global investment for both, would reduce maternal mortality by 70
			 percent and deaths to newborns by 44 percent. These goals can be achieved for
			 $1,500,000,000 less than the cost of achieving maternal and newborn health
			 alone. Every dollar invested in family planning saves $1.40 in maternal and
			 newborn health care services.
				(14)Worldwide, women
			 of childbearing age account for more than half of people living with HIV/AIDS.
			 Integrating reproductive health services, including family planning, with HIV
			 prevention programs, such as those for voluntary counseling and testing and
			 prevention of mother-to-child transmission, is essential to effectively
			 combating HIV/AIDS and other STIs.
				(15)The world is
			 witnessing the largest generation of young people in history—almost half of the
			 world’s population, some 3,000,000,000 people, is under the age of 25. Unmet
			 need for sexual and reproductive health services is highest among this age
			 cohort. Fewer than 5 percent of the poorest sexually active youth use modern
			 contraception.
				(16)The WHO has
			 identified unsafe sex as the second most important risk factor for disability
			 and death among young people in the world’s poorest communities. Forty-five
			 percent of all new HIV infections occur among young people.
				(17)Sixty percent of unsafe abortions in
			 Africa, 42 percent in Latin America and the Caribbean, and 30 percent in Asia
			 are performed on women under the age of 25.
				(18)The WHO has
			 identified a 4-pronged approach to preventing HIV infection in infants, which
			 includes prevention of unintended pregnancy among HIV-infected women as a key
			 strategy to prevent mother-to-child transmission of HIV.
				(19)According to the
			 United States Agency for International Development, enabling HIV-positive women
			 who want to avoid a pregnancy with contraceptive services can prevent an
			 additional 55,000 child deaths and avert more than 150,000 unintended
			 pregnancies in high HIV prevalence countries.
				(20)Demographic
			 factors exacerbate problems related to environmental sustainability. The past
			 century of population growth has put increasing pressure on natural resources
			 as the scale of human needs and activities expands. At the same time, actual
			 family size in most developing countries remains greater than the desired
			 family size. Access to family planning services helps couples to determine
			 their own family size, hence mitigating the depletion of natural resources like
			 clean water, air, and land.
				(21)Practices like
			 early marriage, female genital mutilation, and early sexual debut adversely
			 impact the sexual and reproductive health of young people in many developing
			 countries, and strong barriers exist to providing the information, services,
			 and other forms of support that young people need to lead healthy sexual and
			 reproductive lives.
				(22)Comprehensive
			 sexuality education seeks to help young people develop the interpersonal skills
			 necessary for the formation of caring, supportive, and non-coercive
			 relationships and the ability to exercise responsibility regarding sexual
			 relationships by addressing such issues as abstinence and the use of condoms,
			 contraceptives, and other protective sexual health measures.
				(23)The United
			 Nations has estimated that the minimum financial requirements for sexual and
			 reproductive health, including family planning and maternal health, are roughly
			 $23,500,000,000 in 2009 and increase to approximately $33,000,000,000 in 2015.
			 The minimum financial requirement for HIV/AIDS is estimated at $24,000,000,000
			 in 2009, and increases to $36,200,000,000 in 2015. As agreed in the
			 International Conference on Population and Development’s Programme of Action,
			 which the United States committed to, developed-country donors are responsible
			 for one-third of the total cost needed per year. Developing countries are
			 responsible for the remaining two-thirds.
				(24)The United States
			 has had a history of supporting and recognizing the fundamental health and
			 human rights of all people through the signing or ratifying of various
			 international agreements. Those agreements include the Universal Declaration of
			 Human Rights (1948), the International Covenant on Civil and Political Rights
			 (1966), the International Covenant on Economic, Social, and Cultural Rights
			 (1966), the Convention on the Elimination of All Forms of Discrimination
			 Against Women (1979), the Convention on the Rights of the Child (1989), the
			 International Conference on Population and Development Programme of Action
			 (1994), and the United Nations Millennium Development Goals (2000).
				(25)The United States
			 has been the largest donor to international family planning and reproductive
			 health efforts over the last 40 years and has been an unparalleled source of
			 leadership and innovation in the field. Nonetheless, it has not met its fair
			 share of financial assistance to global sexual and reproductive health
			 programs. Now is the time to shore up the United States political and financial
			 commitment in order to satisfy the large unmet need for these services, thereby
			 helping to improve women’s sexual and reproductive health worldwide.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)authorize
			 assistance to improve the sexual and reproductive health of individuals and
			 couples in developing countries; and
				(2)implement
			 comprehensive sexual and reproductive health programs offering a continuum of
			 care that are responsive to the sexual and reproductive health needs of young
			 people and adults.
				3.Statement of
			 policyThe following shall be
			 the policy of the United States Government:
			(1)All individuals
			 and couples shall have the basic reproductive right to decide freely and
			 responsibly the number, spacing, and timing of their children and shall have
			 the information and means to do so, and the right to attain the highest
			 standard of sexual and reproductive health.
			(2)All individuals
			 and couples also shall have the right to make decisions concerning reproduction
			 free of discrimination, coercion, and violence, as expressed in human rights
			 documents.
			(3)The promotion of
			 the responsible exercise of these reproductive rights for all people shall be
			 the fundamental basis for sexual and reproductive health programs supported by
			 United States Government assistance.
			(4)The principle of
			 free and informed consent must underlie all sexual and reproductive health
			 programs and services. This principle applies to individuals whether they
			 choose to continue or terminate their pregnancies—thus, forced pregnancies as
			 well as forced abortions or sterilizations are prohibited. Decisions relating
			 to contraceptive use should be made on an informed and voluntary basis after
			 adequate information, counseling, and services are provided on a range of
			 methods.
			(5)Incentives and
			 disincentives should not be used in family planning programs in order to meet
			 numerical population targets or quotas for fertility goals. Instead,
			 governments should use other indicators, such as unmet needs, to define family
			 planning goals.
			(6)In sexual and
			 reproductive health programs funded by the United States Government, special
			 attention should be paid to serving the needs of young people.
			4.Assistance to
			 support the achievement of universal access to sexual and reproductive
			 health
			(a)Assistance
			 authorizedThe President is authorized to provide assistance in
			 order to support the achievement of universal access to sexual and reproductive
			 health in developing countries and to ensure individuals and couples in
			 developing countries can freely and responsibly determine the number, timing,
			 and spacing of their children and have the means to do so.
			(b)Activities
			 supportedAssistance provided under subsection (a) may be used
			 to—
				(1)expand access to and use of voluntary
			 family planning information and services, to enable individuals and couples to
			 avoid unintended pregnancies and other risks to sexual and reproductive health,
			 including those associated with pregnancy, reproductive tract infections, and
			 sexually transmitted infections (STIs), including HIV;
				(2)improve public
			 knowledge of contraceptives, including where methods may be obtained, and
			 risk-reduction strategies, and to promote the benefits of family planning and
			 other sexual and reproductive health care to individuals, families, and
			 communities, including through the use of education and awareness programs,
			 mass media, and community mobilization and outreach;
				(3)increase the
			 responsiveness of sexual and reproductive health programs to the needs of the
			 intended beneficiaries during the entirety of their sexual and reproductive
			 lives, including young people and older adults;
				(4)reduce the
			 incidence of unsafe abortion, including research on the health consequences of
			 unsafe abortion, and provide for the equipment and training necessary for
			 medical treatment of the consequences of unsafe abortions;
				(5)notwithstanding
			 any other provision of law, provide safe abortion, to the extent permitted by
			 the laws of the recipient country;
				(6)promote the
			 integration of family planning services in HIV and other STI prevention,
			 treatment, care, and support;
				(7)integrate family
			 planning services with maternal and newborn health care, especially in
			 antenatal, post-partum, and post-abortion care settings;
				(8)ensure the
			 consistent availability and affordability of high quality sexual and
			 reproductive health supplies and services, including male and female condoms,
			 for the prevention of HIV and other STIs;
				(9)encourage the
			 abandonment of female genital mutilation, early marriage, early childbearing,
			 and other harmful traditional practices that have negative reproductive health
			 consequences;
				(10)prevent and
			 repair obstetric fistula;
				(11)promote the
			 constructive engagement of men and boys, the empowerment of women and girls,
			 and more equitable gender norms in order to improve health outcomes and support
			 the adoption of healthy reproductive behaviors;
				(12)prevent and
			 mitigate gender-based violence;
				(13)provide
			 comprehensive sexuality education for young people;
				(14)prevent,
			 diagnose, and treat, where appropriate, infertility and cancers of the
			 reproductive system and refer as appropriate;
				(15)develop improved
			 methods of safe and effective contraception and related disease control through
			 investments in biomedical research, with particular emphasis on methods
			 which—
					(A)are likely to be
			 safer, easier to use, more efficient to make available in developing country
			 settings, and less expensive than current methods;
					(B)are controlled by
			 women, including barrier methods and microbicides;
					(C)are likely to
			 prevent the spread of STIs; and
					(D)encourage and
			 enable men to take greater responsibility for their own fertility and the
			 protection of their partner;
					(16)support an
			 enabling environment for women to access sexual and reproductive health care
			 services by working with communities to identify and lower or remove barriers
			 to access, including financial, gender, socio-cultural, and transportation
			 barriers;
				(17)train health care
			 professionals on educating individuals, including young people, about their
			 sexual and reproductive health care options, including family planning options;
			 and
				(18)foster conditions
			 to create favorable policy environments, improve quality, strengthen systems,
			 and contribute to the sustainability of family planning and other reproductive
			 health programs.
				5.Assistance to
			 reduce the incidence of unsafe abortion and its consequences
			(a)Assistance
			 authorizedThe President is authorized to provide assistance to
			 reduce the incidence of unsafe abortion in developing countries and provide
			 care for women experiencing injury or illness from complications of unsafe
			 abortion in developing countries.
			(b)Activities
			 supportedAssistance provided under subsection (a) shall be used
			 to—
				(1)ensure access to
			 family planning services to prevent unintended pregnancies;
				(2)ensure that women
			 who experience an unintended pregnancy have access to reliable information and
			 compassionate counseling on all of their options, including access to antenatal
			 care and safe abortion when permitted by the laws of the recipient
			 country;
				(3)where local laws
			 permit abortion, support safe abortion services, including referrals, and
			 support the training of abortion providers and the necessary equipment and
			 commodities for surgical and medical abortion; and
				(4)support emergency
			 treatment for complications of induced or spontaneous abortion, including
			 provision of services and training and equipping of providers.
				(c)Eligibility for
			 assistanceNotwithstanding any other provision of law,
			 regulation, or policy, in determining eligibility for assistance authorized
			 under this section, sections 104, 104A, 104B, and 104C of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151b, 2151b–2, 2151b–3, and 2151b–4),
			 foreign nongovernmental organizations—
				(1)shall not be
			 ineligible for such assistance solely on the basis of health or medical
			 services, including counseling and referral services, provided by such
			 organizations with non-United States Government funds if such services are
			 permitted in the country in which they are being provided and would not violate
			 United States Federal law if provided in the United States; and
				(2)shall not be
			 subject to requirements relating to the use of non-United States Government
			 funds for advocacy and lobbying activities other than those that apply to
			 United States nongovernmental organizations receiving assistance under part I
			 of the Foreign Assistance Act of 1961.
				6.Assistance to
			 provide sexual and reproductive health services during emergency
			 situations
			(a)Assistance
			 authorizedThe President is authorized to provide assistance,
			 including through international organizations, national governments, and
			 international and local nongovernmental organizations, to ensure that sexual
			 and reproductive health services are provided in developing countries at every
			 phase of a humanitarian emergency, including early recovery.
			(b)PriorityIn
			 providing assistance authorized under subsection (a), the President shall give
			 priority to—
				(1)those reproductive
			 health services that are essential in emergencies, whether they are conflict or
			 natural disaster settings, to save lives and help survivors fulfill their
			 potential even under the most difficult circumstances; and
				(2)building local
			 capacity and improving national systems whenever possible during displacement
			 and early recovery.
				(c)Activities
			 supportedAssistance provided under subsection (a) shall be used
			 to—
				(1)direct the
			 Secretary of State and the Administrator of the United States Agency for
			 International Development to implement the Minimum Initial Services Package
			 (MISP), a set of life-saving priority activities that must be put in place in
			 the earliest days of an emergency and that is set out in the Sphere Project’s
			 Humanitarian Charter and Minimum Standards in Disaster Response;
				(2)among other activities, establish critical
			 reproductive health coordination mechanisms, prevent sexual violence and assist
			 survivors by providing essential medical care including psychosocial services,
			 prevent transmission of HIV and other sexually transmitted infections (STIs),
			 ensure access to emergency obstetric and newborn care, to contraceptive
			 methods, and to treatment of STIs, continue antiretroviral treatment, and lay
			 the groundwork for comprehensive reproductive health care; and
				(3)as soon as
			 conditions permit, ensure that comprehensive reproductive health care programs,
			 including comprehensive family planning, are put in place for the duration of
			 displacement and are maintained as the relief phase ends and communities
			 transition to early recovery.
				(d)CoordinationAssistance
			 authorized under subsection (a) shall be coordinated in terms of policy,
			 practice, and funding across and within relevant United States Government
			 departments and agencies involved in emergency situations.
			7.Assistance to
			 promote sexual and reproductive health care for young people
			(a)Assistance
			 authorizedThe President is authorized to provide assistance to
			 ensure access to sexual and reproductive health care for young people in
			 developing countries.
			(b)PriorityIn
			 providing assistance authorized under subsection (a), the President shall
			 prioritize a plan to increase comprehensive knowledge about sexuality among
			 young people and improve sexual and reproductive health outcomes among young
			 people, while improving coordination and implementation of host country and
			 United States Government activities focused on adolescent and youth sexual and
			 reproductive health.
			(c)Activities
			 supportedAssistance provided under subsection (a) shall be used,
			 among other things, to—
				(1)provide universal
			 and affordable access to—
					(A)evidence-based
			 comprehensive sexuality education and reproductive health education, in
			 consultation with local communities, in and outside schools to ensure young
			 people can delay sexual debut and make informed decisions about their sexual
			 and reproductive health; and
					(B)youth-friendly
			 comprehensive sexual and reproductive health care, including activities
			 described in section 4(b), as appropriate;
					(2)coordinate the
			 achievement of the goals of sexual and reproductive health programming for
			 young people in United States Government-funded programs;
				(3)educate
			 implementers on best practices in adolescent and youth programming and delivery
			 and for effective dissemination of policy guidelines regarding adolescent and
			 youth programming; and
				(4)incorporate the
			 recommendations of young people in program design and service delivery oriented
			 for young people.
				8.Strategy to
			 integrate and link sexual and reproductive health services
			(a)Strategy
			 required
				(1)In
			 generalThe President shall develop and implement a strategy to
			 improve and create linkages among the various components of sexual and
			 reproductive health with each other and with other global health care services,
			 delivery, and policies in order to meet the goal described in paragraph
			 (2).
				(2)Goal
			 describedThe goal of better linkages and integration referred to
			 in paragraph (1) is to ensure that individual men and women are provided with a
			 continuum of sexual and reproductive health services that meet their needs.
			 Integration does not require that all of these services should be provided by
			 the same clinician or even in the same setting; rather, there should be a
			 mechanism in place, so that every person has access to the sexual and
			 reproductive health services he or she needs, either directly or by
			 referral.
				(b)ElementsThe
			 strategy required by subsection (a) shall include the following:
				(1)In general, at the
			 program level, supporting health systems to link the various components of
			 sexual and reproductive health services both in terms of health system
			 management, such as integrating commodity and supply systems, training,
			 supervision, data collection and analysis, and service provision, to ensure
			 that people have access to a full range of services in their community.
				(2)In general, such
			 services should include prevention of ill-health, provision of information and
			 counseling, screening, diagnosis and curative care and referral for a full
			 range of sexual and reproductive health and other health and social
			 services.
				(3)With respect to
			 linkages and program integration of sexual and reproductive health services,
			 such services shall include activities described in section 4(b).
				(4)With respect to
			 linkages of sexual and reproductive health services with other global health
			 services, such services shall include—
					(A)counseling about
			 and referrals to other related health services such as addressing newborn,
			 infant, and child health (including educating families about proper antenatal
			 and delivery care, breastfeeding, hygiene, and interventions for neonatal
			 infections and life-threatening childhood illnesses), malaria, tuberculosis,
			 neglected tropical diseases, and proper nutrition for all ages; and
					(B)referrals to
			 nearby, quality services that cannot be provided by the primary provider and
			 other social services.
					9.Coordination;
			 research, monitoring, and evaluation
			(a)CoordinationAssistance
			 authorized under this Act shall promote coordination between and among donors,
			 the private sector, nongovernmental and civil society organizations, and
			 governments in order to support comprehensive and responsive sexual and
			 reproductive health programs in developing countries.
			(b)Research,
			 monitoring, and evaluation
				(1)In
			 generalAssistance authorized under this Act shall be used for
			 the conduct of formative research and to monitor and evaluate the effectiveness
			 and efficiency of programs.
				(2)RequirementsIn
			 carrying out paragraph (1), the President shall ensure that there is—
					(A)support for
			 formative research on the determinants of accessing sexual and reproductive
			 health products and services, and adopting healthy behaviors related to
			 sexuality and reproduction, to inform program design;
					(B)support for the
			 ongoing, regular, and systematic collection of information to serve as the
			 basis for monitoring change in population-based outcomes;
					(C)support for
			 evaluations of programmatic effectiveness by measuring the extent to which
			 change in population-based outcomes can be attributed to program interventions
			 or environmental factors;
					(D)support for
			 operations research that uses appropriate scientific methods to compare
			 different interventions with the objective of increasing the efficiency,
			 effectiveness, and quality of programs;
					(E)support for field
			 research on the characteristics of programs most likely to result in sustained
			 use of effective family planning in meeting each individual’s lifetime
			 reproductive goals, with particular emphasis on the perspectives of family
			 planning users, including support for relevant social and behavioral research
			 focusing on such factors as the use, nonuse, and unsafe or ineffective use of
			 various contraceptive and related-disease control methods; and
					(F)support for the
			 development of new evaluation techniques and performance criteria for sexual
			 and reproductive health programs, emphasizing the user’s perspective and
			 reproductive goals.
					10.DefinitionsIn this Act:
			(1)AdolescentThe
			 term adolescent means an individual who has attained the age of 10
			 years but not 20 years.
			(2)Comprehensive
			 sexuality educationThe term comprehensive sexuality
			 education means helping young people develop the interpersonal skills
			 necessary for the formation of caring, supportive, and non-coercive
			 relationships and the ability to exercise responsibility regarding sexual
			 relationships by addressing such issues as sexual diversity, abstinence, and
			 the use of condoms, contraceptives, and other protective sexual health
			 measures.
			(3)IntegrationThe
			 term integration means joining together different kinds of
			 services or operational programs, either directly or by referral, to ensure
			 more comprehensive services, promote a continuum of care, and to maximize
			 health outcomes.
			(4)LinkagesThe
			 term linkages means—
				(A)the bi-directional
			 synergies in policy, programs, services, and advocacy related to sexual and
			 reproductive health, including HIV/AIDS; and
				(B)refers to a
			 broader human rights based approach, of which service integration is a
			 subset.
				(5)Reproductive
			 healthThe term reproductive health—
				(A)means a state of
			 complete physical, mental, and social well-being and not merely the absence of
			 disease or infirmity, in all matters relating to the reproductive system and to
			 its functions and processes; and
				(B)implies that an
			 individual is able to have a satisfying and safe sex life and that such
			 individual has the capability to reproduce and the freedom to decide if, when,
			 and how often to do so, including the right of men and women to be informed and
			 to have access to safe, effective, affordable, and acceptable methods of family
			 planning of their choice, as well as other methods of their choice for
			 regulation of fertility which are not against the law, and the right of access
			 to appropriate health-care services that will enable women to go safely through
			 pregnancy and childbirth and provide couples with the best chance of having a
			 healthy infant.
				(6)Reproductive
			 rightsThe term reproductive rights—
				(A)means those rights
			 that embrace certain human rights that are already recognized in national laws,
			 international human rights documents, and other consensus documents;
				(B)includes the
			 recognition of the basic right of all couples and individuals to decide freely
			 and responsibly the number, spacing, and timing of their children and to have
			 the information and means to do so, and the right to attain the highest
			 standard of sexual and reproductive health; and
				(C)further includes
			 the right of all couples and individuals to make decisions concerning
			 reproduction free of discrimination, coercion, and violence, as expressed in
			 human rights documents.
				(7)Sexual
			 healthThe term sexual health—
				(A)means a state of
			 physical, emotional, mental, and social well-being in relation to sexuality and
			 not merely the absence of disease, dysfunction, or infirmity;
				(B)includes a
			 positive and respectful approach to sexuality and sexual relationships, as well
			 as the possibility of having pleasurable and safe sexual experiences, free of
			 coercion, discrimination, and violence; and
				(C)further includes
			 the sexual rights of all persons to be respected, protected, and
			 fulfilled.
				(8)Unmet
			 needThe term unmet need refers to nonuse of a
			 modern contraceptive method by an individual who is married or unmarried and
			 sexually active, is able to become pregnant, and wants to stop childbearing or
			 to wait at least 2 years before having a child.
			(9)Young
			 peopleThe term young people means those individuals
			 who have attained the age of 10 years but not 25 years.
			(10)YouthThe
			 term youth means an individual who has attained the age of 15
			 years but not 25 years.
			
